PER CURIAM.
We affirm appellant’s convictions for five separate drug-related offenses, as well as the concurrent five-year sentences imposed after he was found guilty of violating probation. However, we remand for correction of the written sentencing forms to reflect that this is not a guideline sentence. The offenses for which appellant was *49charged took place prior to the effective date of sentencing guidelines, and the record contains no evidence that appellant affirmatively requested a guideline sentence. See, e.g., Jackson v. State, 478 So.2d 515 (Fla. 2d DCA 1985).
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.